Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 10,  “the transceiver in further configured to” has been changed to  - - the transceiver is further configured to - - .

Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 8 are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose receiving a grant for transmission on the selected sidelink (SL) resources in response to transmission of the indication of the selected SL resources; determining whether or not to transmit in the selected SL resources based on the grant; and transmitting in the selected SL resources based on the determination.
Claim 15 is allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose receiving indications of selected SL resources for SL transmission by first user equipments (UEs); and determining priority values for corresponding second UEs relative to the first UEs, wherein: the second UEs have overlapping selected SL resources, and transmitting a grant providing a priority value to a UE from the second UEs.
It is noted that the prior art of record shows selecting sidelink grant for a sidelink communication (Lee et al , US 11277229) and receiving sidelink resource pool (Feng, US 10716154).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 8 and 15.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HONG S CHO/
Primary Examiner, Art Unit 2467